Order                                                                                           Michigan Supreme Court
                                                                                                      Lansing, Michigan

  June 12, 2009                                                                                                     Marilyn Kelly,
                                                                                                                       Chief Justice

  138055                                                                                                  Michael F. Cavanagh
                                                                                                          Elizabeth A. Weaver
                                                                                                           Maura D. Corrigan
                                                                                                          Robert P. Young, Jr.
                                                                                                          Stephen J. Markman
  STEPHEN J. SAFRANEK, EDWARD                                                                             Diane M. Hathaway,
  C. LYONS, and PHILIP A. PUCILLO,                                                                                          Justices
             Plaintiffs-Appellants,
  v                                                                    SC: 138055
                                                                       COA: 289237
                                                                       Washtenaw CC: 07-001134-CZ
  THOMAS STEPHEN MONAGHAN,
  BERNARD DOBRANSKI, and AVE
  MARIA SCHOOL OF LAW,
                   Defendants-Appellees,
  and
  FRIENDS OF AVE MARIA SCHOOL OF
  LAW a/k/a AVE MARIA SCHOOL OF LAW
  FOUNDATION, and AVE MARIA
  FOUNDATION,
             Defendants.

  _________________________________________/

         On order of the Court, the application for leave to appeal the December 30, 2008
  and January 9, 2009 orders of the Court of Appeals is considered, and it is DENIED,
  because we are not persuaded that the questions presented should be reviewed by this
  Court.




                              I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                        foregoing is a true and complete copy of the order entered at the direction of the Court.
                              June 12, 2009                       _________________________________________
           p0609                                                                  Clerk